Citation Nr: 0325579	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. § 1151 (West 2002) 
for additional left knee disability caused by hospitalization 
or medical or surgical treatment rendered by the Department 
of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and SO, his daughter-in-law




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter arises from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO determined that the veteran had 
not submitted new and material evidence to reopen the 
previously denied claim of entitlement to compensation 
benefits for a left knee disability pursuant to the 
provisions of 38 U.S.C. A. § 1151.  

This case was previously remanded by the Board in February 
2003 to afford the veteran a Travel Board hearing at the RO.

In March 2003 the veteran testified before the undersigned 
Veterans Law Judge of the Board sitting at the RO.  The 
hearing transcript is on file.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The veteran testified at his March 2003 travel Board hearing 
that there have been VA physicians who have expressed 
favorable opinions regarding his claim for 1151 benefits.  He 
noted that approximately one month prior to the travel 
hearing, he saw Dr. Bence, a VA orthopedic surgeon.  Dr. 
Bence reportedly told the veteran he would submit a statement 
in support of the veteran's claim.  Such statement/opinion is 
not on file.  

VA is on notice, at least, of potentially relevant medical 
information.  Therefore, in the instant claim, it is 
necessary to obtain the aforementioned medical evidence, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard the VBA AMC should contact 
the veteran and his representative and 
ascertain the names of all VA physicians 
in addition to Dr. Bence who reportedly 
have expressed favorable opinions in 
support of the veteran's current claim 
for 1151 benefits.  The VBA AMC should 
then obtain these records and associate 
them with the claims folder.  Regardless 
of the veteran's response, the VBA AMC 
should obtain all outstanding VA 
treatment records regarding the veteran's 
left knee surgery as well as related, 
statements and opinions from Dr. Bence, a 
VA orthopedic surgeon dating from 
approximately January 2003 to the 
present.  
2.  In addition, the VBA AMC should 
review the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to compensation 
benefit pursuant to the provisions of 38 
U.S.C. § 1151 for additional left knee 
disability caused by hospitalization or 
medical or surgical treatment rendered by 
the VA.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


